Citation Nr: 1221574	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  07-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to September 1974. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Board reopened the issue of entitlement to service connection for PTSD; merged that issue with the more general claim of entitlement to service connection for a psychiatric disorder; and remanded the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, for further development.  The Board also remanded the issue of entitlement to service connection for a back disorder for further development.

The Board notes that a response from Metro-North Railroad was received after the case was readjudicated in the latest supplemental statement of the case in April 2012.  The Metro-North Railroad response reflects that this entity no longer had any records pertaining to the Veteran's employment.  Therefore, a waiver of agency of original jurisdiction consideration of this response is not necessary because that entity indicated that it could not provide evidence pertinent to the appellant's claim.  38 C.F.R. § 20.1304(c) (2011).

As noted by the Board in its October 2010 remand, the issues of entitlement to service connection for benign throat lesions, service connection for an ulcer disorder, and entitlement to a higher rate of pension because of the addition of a dependent spouse have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board still does not have jurisdiction over them, and they again are referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's statements regarding his in-service stressor are of minimal probative value and raise grave questions as to his credibility.
 
2.  The appellant has not been diagnosed with PTSD based on an independently verified in-service stressor.
 
3.  A psychosis was not compensably disabling within a year of the Veteran's separation from active duty.

4. The Veteran has been diagnosed with a personality disorder. 

5.  There is no competent or credible evidence of a nexus between any diagnosed psychiatric disorder, to include an anxiety disorder, bipolar disorder, hypersomnia, and insomnia, and the appellant's service.

6.  The appellant's polysubstance dependence, to include disorders related to cocaine, alcohol, cannabis, and nicotine abuse, was not in the line of duty.

7.  The preponderance of competent and credible evidence shows that a back disorder was not demonstrated in-service; that lumbar arthritis was not compensably disabling within a year of separation from active duty; and that there is no nexus between a back disorder and service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304(f), 3.307, 3.309, 3.310 (2011).

2.  A back disorder was not incurred in or aggravated by service, and lumbar arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2005, May 2006, December 2010, and January 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Pursuant to the October 2010 remand, VA in December 2010, and January 2011 correspondence sent the Veteran the appropriate VCAA letter for a PTSD claim based on personal assault; invited him to submit a statement providing greater detail concerning any claimed in-service stressor; invited to submit or identify any competent medical evidence relating a psychiatric or back disorder to active service; to identify all treatment pertaining to care for psychiatric and back disorders since October 2008; and ask the Veteran when he was treated at the Gracie Square Hospital in New York, New York for a psychiatric disorder.  The claim was readjudicated in April 2012. 

A December 2010 VA examiner diagnosed PTSD with secondary cocaine and alcohol dependence.  2011 VA treatment records show a diagnosis of insomnia related in part to obstructive sleep apnea or PTSD.  Although the RO did not give the Veteran notice of what evidence is needed to substantiate and complete a claim of entitlement to secondary service connection, and while the RO did not consider his claim of entitlement to service connection for a psychiatric disorder on a secondary basis, as discussed below, the claim of entitlement to service connection for PTSD is being denied.  Therefore, there is no basis in the law to grant entitlement to secondary service connection, and there was no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service and personnel treatment records, VA treatment records, and Social Security Administration records.  Pursuant to the October 2010 remand, the RO attempted to obtain records from the Gracie Square Hospital as well as Metro-North Railroad, but records from these entities were not available.  Per the directives of the remand, VA afforded the Veteran a VA orthopedic examination as well as a psychiatric examination, though the psychiatric examination was not required.

A September 2006 VA treatment record reflects that the Veteran had seen a "representative" at a Vet Center and that he had a follow-up appointment there.  In December 2010 and January 2011 correspondence, VA asked the Veteran if he had been treated at a Vet Center and if so, to tell VA the dates of treatment and location of the Vet Center so that VA could request records.  The Veteran did not identify any Vet Center treatment.  Thus, there is no indication that the Veteran ever went to his follow-up appointment at a Vet Center and received Vet Center treatment.  As such, a remand to obtain Vet Center records is unnecessary.

VA contacted the Department of Navy, Office of the Judge Advocate General, Criminal Law Division to obtain any records of the appellant's court proceeding, but these records were destroyed by the National Personal Records Center because that facility only maintains court-martial records for 15 years.  Hence, any further attempt to secure those records would be futile.

VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.
 
Entitlement to service connection for a psychiatric disorder, to include PTSD

Governing law and regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Psychosis

Certain chronic disabilities, such as a psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

PTSD
 
Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  This regulation does not apply in this case, however, since the appellant is not claiming a stressor based on fear of hostile military or terrorist activity. 
 
In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

Secondary service connection 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Alcohol and drug use

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

The simple drinking of alcoholic beverage is not of itself willful misconduct.  However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

Nicotine dependence

The provisions of 38 U.S.C.A. § 1103 (West 2002) prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103 is applicable to claims filed after June 9, 1998.  See 38 C.F.R. § 3.300.  As this claim was presented after June 9, 1998, 38 U.S.C.A. § 1103 must be applied in this case.

Personality disorders
 
Personality disorders are not disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2009).

Current disability

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).



Credibility

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Analysis

The Veteran alleges that he has PTSD as a direct result of being the victim of assaults by both military brig employees and other inmates while being confined on the brig pursuant to the proceedings of a special court-martial in 1974.  Significantly, however, the evidence does not corroborate the appellant's assertion that he was the victim of an in-service assault during his confinement.  

His service treatment and personnel records are completely negative for evidence of any such incidents.  Although the claimant's service treatment records reflect that in August 1974 he complained of headaches since being in the brig, the service treatment records do not indicate that the headaches were due to assaults.  The Veteran denied a history of frequent or severe headaches at his separation examination.  Even though the appellant's service treatment records show that he had complaints of back pain prior to his confinement and he claims that he suffered back pain as a result of the assaults, he denied any history of recurrent back pain at his separation examination.  Therefore, the service treatment records do not corroborate his assertion that he suffered chronic residuals of head and back injuries due to assaults during confinement.  

August 2010 VA substance abuse treatment records reveal that the claimant had a total of 17 years of jail time.  The claimant's bad character undermines his credibility as to the alleged assaults during confinement.  Id.  While the appellant is competent to report his own experience, the Board may consider his personal interest in the outcome of a case when evaluating his credibility.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)  

The Board observes in passing that the fact that the March 2012 VA examiner diagnosed PTSD based on the Veteran's report of the in-service stressor of an in-service assault and the fact that a VA medical professional in a December 2010 statement reported that the claimant reported the in-service assaults to him in August 2010, which was noted in the August 2010 VA treatment records dictated by that individual, does not verify occurrence.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App 128, 142 (1997).  Boiled down to its essence, all references to in-service assaults emanate from the Veteran himself.  The fact that such a story appears in a VA treatment record and examination report does not serve to confirm it.  It is now well established that information from an appellant which is merely transcribed by a medical professional still amounts only to a statement from the appellant.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that an opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).

Taken together, the evidence preponderates against finding that any alleged in-service stressor actually occurred.  The only evidence to the contrary comes from the Veteran.  As noted above, the appellant's statements, by themselves, are not sufficient.  Absent credible corroborating evidence that the claimed in-service stressor actually occurred, the claimant cannot meet the criteria for service connection for PTSD.  Accordingly, entitlement to service connection for PTSD is not warranted.  

Turning to the question of entitlement to service connection for a psychiatric disorder other than PTSD, a December 2006 VA general medical examination report shows a diagnosis of bipolar disorder.  2011 VA treatment records show diagnoses of hypersomnia and insomnia.  An August 2011 VA surgical record reflects that the Veteran had anxiety.  August 2010 VA treatment records reveal that the Veteran reported a history of a diagnosis of attention deficit hyperactivity disorder.  The Board has reviewed all of the evidence of record to include service treatment, Social Security, VA treatment, and VA examination records.  Significantly, post-service treatment records and examination reports do not include any opinion linking any psychiatric disorder other than PTSD to service.  These records also do not reveal any competent evidence of a psychosis during service, or a compensably disabling psychosis within a year of the Veteran's separation from active duty.  

A review of the service treatment records, including the Veteran's separation examination, reveals no finding or diagnosis of a chronic psychiatric disability even though he reported a history of depression or excess worry and nervous trouble at his separation examination.  The August 2011 VA surgical record shows that the anxiety was related to a knowledge deficit, altered lifestyle, and an unfamiliar environment.  The 2011 VA treatment records reflect that the hypersomnia was probably due to a sleep deficit associated with obstructive sleep apnea, and that insomnia was mostly sleep maintenance from obstructive sleep apnea or PTSD, pain, narcotics, and, possibly, prior cocaine use.  

As for continuity of symptomatology, to the extent the Veteran is claiming such continuity, the Veteran is competent to report symptomatology.  For the same reasons as stated above regarding his reporting of the in-service assaults, the Board, however, does not find him credible because of his long-standing history of bad character as manifested by convictions resulting in serving 17 years in prison.  Caluza.

Currently, the only evidence supporting the claim that a psychiatric disorder is due to service is the statements of the Veteran.  A psychiatric disorder is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The claimant has worked as a nursing aide, but there is no evidence that he has had any education, training, or experience in nursing.  See 38 C.F.R. § 3.156(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as specific psychiatric symptomatology, he is not competent to offer a medical opinion linking a psychiatric disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

There is competent evidence that the Veteran now has a psychiatric disorder, however, without competent and credible evidence linking any current disorder to service, the benefit sought on appeal cannot be granted. 

The medical evidence documents the Veteran's post-service polysubstance dependence, to include disorders related to cocaine, alcohol, cannabis, and nicotine abuse.  With regard to the diagnoses related to cocaine, alcohol, and cannabis, those disorders are not disabilities for which service connection on a direct basis can be granted.  38 U.S.C.A. § 1110.  As to tobacco use disorder, since the Veteran's claim was filed in September 2005, service connection based on in-service use of tobacco products is precluded.  38 U.S.C.A. § 1103.  Hence, there is no competent evidence upon which a grant of service connection on a direct basis may be predicated.

Finally, entitlement to service connection for a psychiatric disorder cannot be granted as secondary to PTSD because entitlement to service connection for PTSD has been denied.

As for the diagnoses of unspecified personality disorder and antisocial personality disorder, a personality disorder is not a disability for the purposes of service connection.  38 C.F.R. § 3.303.  Therefore, service connection cannot be granted for his personality disorders.

The claim is denied.

Entitlement to service connection for a back disorder

Governing law and regulations

Arthritis

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The Veteran has a lumbar spine disorder.  The service treatment records show various back complaints during active service.

The Board has reviewed the service treatment records, the VA treatment records, the Social Security Administration records, the January 2006 VA multiple impairment questionnaire, and the March 2012 VA examination report.  While service treatment records show complaints of back pain in April and May 1974 during service, the spine was normal on separation and the Veteran denied at separation any history of recurrent back pain.  These records also do not reveal any competent evidence of arthritis during service or a compensably disabling arthritis within a year of the Veteran's separation from active duty. 

After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence shows that a back disorder was not demonstrated in-service; that lumbar arthritis was not compensably disabling within a year of separation from active duty; and there is no nexus between a lumbar disorder and service.  Moreover, the Board finds the preponderance of the most probative and competent evidence shows that there is no continuity of back symptomatology since separation from active duty.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

In the January 2006 VA multiple impairment questionnaire, the VA doctor diagnosed degenerative joint disease of the lumbar spine.  This document is the first medical evidence showing that diagnosis.  The VA doctor noted the Veteran had had chronic low back pain since 1975 and that one of the precipitating factors leading to the low back pain was an old back injury in service.  This doctor did not provide any more basis for that opinion, and there is no indication that the doctor reviewed the claims file.  This doctor did not address the appellant's post-service work history. 

The March 2012 VA examiner reviewed the claims file and also obtained from the Veteran had a thorough history of his career.  The examiner noted that the appellant did heavy physical labor in the 1970s and 1980s after active service.  The examiner indicated that the appellant's low back symptoms are most consistent with typical lumbar degenerative disc changes.  The examiner opined that it was less likely than not that the back disorder was related to his time in military service.  The examiner's basis was that the Veteran performed manual labor jobs for 20 years after service and that the lumbar spine changes were typical of age-related changes.  Because the VA examiner's opinion was based on consideration of all of the evidence of record, to include his work history, and is more thorough, his examiner's opinion will be given more weight.

As for continuity of symptomatology, the Board finds that the Veteran is competent to report back symptomatology but that he is not credible.  The Veteran denied any history of recurrent back pain at separation.  In January 2006, he reported that his chronic low back pain began in 1975, but he left service in September 1974.  The Board also does not find him credible because of his long-standing history of bad character as manifested by convictions resulting in serving 17 years in prison.  Caluza.

Currently, the only evidence supporting the claim that a back disorder is due to service is the statements of the Veteran.  A back disorder, such as degenerative changes of the lumbar spine, is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau.  As noted above, the claimant has worked as a nursing aide, but there is no evidence that he has had any education, training, or experience in nursing.  See 38 C.F.R. § 3.156(a)(1).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as specific back symptomatology, he is not competent to offer a medical opinion linking a back disorder to service.  Routen.

There is competent evidence that the Veteran now has a back disorder, however, without competent and credible evidence linking any current disorder to service, the benefit sought on appeal cannot be granted. 

The claim is denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.


Entitlement to service connection for a back disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


